SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 13, 2009 GEORESOURCES, INC. (Exact name of registrant as specified in its charter) COLORADO 0-8041 84-0505444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 110 Cypress Station Drive, Suite 220 Houston, Texas 77090 (Address of principal executive offices) (Zip Code) (281) 537-9920 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 – REGISTRANT’S BUSINESS AND
